internal_revenue_service number release date index number ----------------------------- ----------------------------- ------------------ ------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ------------------ telephone number ---------------------- refer reply to cc ita b07 plr-127581-17 date march re request for extension of time to make the election to apply sec_168 to round extension property round extension property and round extension property legend taxpayer ------------------------------------------ date --------------------------- date --------------------------- date --------------------------- date --------------------------- a ------- b ------- c ------- d ----------------------------------------------------------------------------------------------------------- e ------- dear --------------------- this letter responds to a letter dated date and supplemental correspondence requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to request for extension of time to make the plr-127581-17 election to apply sec_168 of the internal_revenue_code to round extension property round extension property and round extension property all references in this letter_ruling to sec_168 are treated as a reference to sec_168 as in effect prior to amendment by sec_143 of the protecting americans from tax hikes act of enacted as part of the consolidated appropriations act division q pub_l_no 129_stat_2242 date path act facts taxpayer represents that the facts are as follows taxpayer is a c_corporation and has a calendar_year end for the taxable years ended date the a taxable_year date the b taxable_year and date the c taxable_year taxpayer was the common parent of an affiliated_group_of_corporations and filed consolidated federal_income_tax returns taxpayer’s primary business is d taxpayer was ina taxable loss positionforeach taxable_year beginningwiththe e taxable_year taxpayer placed_in_service qualified_property as defined in sec_168 before the application of sec_168 during the a b and c taxable years however on its consolidated federal_income_tax returns for the a b and c taxable years taxpayer made anelectionunder sec_168 not to deduct the additional first year depreciation forthefollowing eligible classes of property property in the 3-year class property in the 5-year class property in the 7-year class property in the 10-year class property in the 15-year class property in the 20-year class computer_software as defined in sec_167 for which a deduction is allowable under sec_167 water_utility_property and qualified_leasehold_improvement_property in a separate letter_ruling dated today taxpayer is granted consent to revoke such elections within calendar days from the date of the letter_ruling if taxpayer revokes such elections taxpayer placed_in_service eligible qualified_property during the a b and c taxable years taxpayer has unused alternative_minimum_tax amt credit from taxable years beginning before date taxpayer did not make the election to apply sec_168 the sec_168 election on its timely filed consolidated federal_income_tax return for its first taxable_year ending after march or for any subsequent plr-127581-17 taxable_year taxpayer’s consolidated_group was not a member of any other controlled_group as defined in section dollar_figure of revproc_2009_16 i r b on date taxpayer relied on its vice president of tax to make the sec_168 election timely taxpayer’s vice president of tax supervised the preparation of and reviewed the consolidated federal_income_tax returns for the a b and c taxable years including making the sec_168 election he did not discuss the option of making this election with any existing tax advisors further the existing tax advisors did not identify the ability of taxpayer to make the sec_168 election as a result the sec_168 election was not made on taxpayer’s consolidated federal_income_tax returns for the a b and c taxable years the period of limitation on assessment for taxpayer’s a taxable_year has been extended by agreement under sec_6501 to date and the period of limitation on assessment for taxpayer’s b and c taxable years are open under sec_6501 all of these dates are after the date of this letter_ruling ruling requested taxpayer requests an extension of time under the rules of sec_301_9100-3 of the procedure and administration regulations to make the election to apply sec_168 for the taxable_year ended date and subsequent taxable years law and analysis sec_331 of the american taxpayer relief act of pub_l_no 126_stat_2313 date amended sec_168 by adding sec_168 to the code sec_168 applied to property placed_in_service generally after and before round extension property sec_125 of the tax increase prevention act of pub_l_no 128_stat_4010 date amended sec_168 by adding sec_168 to the code sec_168 applied to property placed_in_service generally after and before round extension property sec_143 of the path act amended sec_168 by adding sec_168 to the code sec_168 applied to property placed_in_service generally after and before round extension property with the exception of revised dates round extension property round extension property and round extension property is property eligible for the additional first year depreciation deduction under sec_168 pursuant to sec_168 k and l sec_168 increased only the amt credit limitation under sec_53 for round extension property round extension property and round extension property as a result sec_168 allowed a c_corporation or an s_corporation to elect not to claim the additional first year depreciation deduction allowable under sec_168 for round extension property round extension property and round extension property and instead increase the amt credit limitation under sec_53 accordingly a c_corporation or s_corporation was able to claim unused plr-127581-17 credits from taxable years beginning before date that were allocable to amt liabilities and accelerate such credits as either refundable credits in the case of a c_corporation or credits against the sec_1374 tax in the case of an s_corporation under sec_168 the sec_168 election applies to a corporation’s first taxable_year ending after date and to any subsequent taxable_year however under sec_168 a taxpayer that has not made the sec_168 election under sec_168 for its first taxable_year ending after date nor made the election under sec_168 for its first taxable_year ending after date nor made the election under sec_168 for its first taxable_year ending after date may elect to have sec_168 apply to its first taxable_year ending after date and each subsequent taxable_year if the taxpayer makes the election under sec_168 sec_168 shall only apply to eligible qualified_property which is round extension property pursuant to sec_168 a taxpayer that has a sec_168 election in effect for round extension property is treated as having a sec_168 election in effect for round extension property unless the taxpayer elects to not have sec_168 apply to round extension property under sec_168 a taxpayer that has a sec_168 election in effect for round extension property is treated as having a sec_168 election in effect for round extension property unless the taxpayer elects to not have sec_168 apply to round extension property sec_168 provides that all corporations that are treated as a single employer under sec_52 generally any controlled_group_of_corporations within the meaning of sec_1563 determined by substituting more than percent for more than percent each place it appears in sec_1563 shall be treated as one taxpayer for purposes of sec_168 and as having elected the application of sec_168 if any such corporation so elects hereinafter such group of corporations is referred to as a controlled_group see section dollar_figure of revproc_2009_16 2009_6_irb_449 section dollar_figure of revproc_2009_16 provides guidance regarding the election to apply sec_168 by a controlled_group sec_3 b of revproc_2009_16 provides that if all members of a controlled_group are members of an affiliated_group_of_corporations that file a consolidated_return a consolidated_group the common parent within the meaning of sec_1_1502-77 of the income_tax regulations of the consolidated_group makes the sec_168 election on behalf of all members of the consolidated_group the common parent makes this election within the time and in the manner provided in sec_3 or dollar_figure of revproc_2009_16 as applicable under sec_301_9100-1 the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election plr-127581-17 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in this case taxpayer is the common parent of an affiliated_group_of_corporations that timely filed a consolidated federal_income_tax return for the taxable_year ended date further taxpayer’s consolidated_group on date was not a member of any other controlled_group on that date thus any election made by taxpayer is binding on all members of taxpayer’s consolidated_group on date and applies to taxpayer’s consolidated_group for the taxable_year ended date and any subsequent taxable_year but see sec_3 d of revproc_2009_16 for guidance regarding members entering or leaving a controlled_group taxpayer did not make the sec_168 election on its timely filed consolidated federal_income_tax return for its first taxable_year ending after march or for any subsequent taxable_year pursuant to sec_168 taxpayer may make the sec_168 election for its first taxable_year ending after december and each subsequent taxable_year if we grant taxpayer an extension of time to make the election under sec_168 to apply sec_168 to round extension property that sec_168 election will be in effect for both round extension property and round extension property pursuant to sec_168 and sec_168 respectively thus by taxpayer making the sec_168 election for round extension property we conclude that taxpayer is treated as having the sec_168 election in effect for round extension property and round extension property conclusions based solely on the facts and representations submitted and the law and analysis as set forth above we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied with respect to round extension property round extension property and round extension property accordingly taxpayer is granted calendar days from the date of this letter to make the election under sec_168 to apply sec_168 to round extension property by taxpayer making the election to apply sec_168 to round extension property taxpayer is treated as having the sec_168 election in effect for round extension property and round extension property plr-127581-17 the election to apply sec_168 to round extension property must be made by taxpayer i filing an amended consolidated federal_income_tax return for the a taxable_year with a written_statement indicating that taxpayer is making the election under sec_168 to apply sec_168 to round extension property and ii providing written notification to any partnership in which taxpayer or any member of taxpayer’s consolidated_group was a partner during the a taxable_year that taxpayer is making the election under sec_168 to apply sec_168 to round extension property in addition taxpayer must i file an amended consolidated federal_income_tax return for the b taxable_year if taxpayer or any member of taxpayer’s consolidated_group placed_in_service round extension property in the b taxable_year ii file an amended consolidated federal_income_tax return for the c taxable_year if taxpayer or any member of taxpayer’s consolidated_group placed_in_service round extension property in the c taxable_year and iii provide written notification to any partnership in which taxpayer or any member of taxpayer’s consolidated_group was a partner during the b or c taxable_year that taxpayer is treated as having the sec_168 election in effect for round extension property or round extension property respectively the amended consolidated federal_income_tax returns for the a b and c taxable years must include the adjustment to tax_liability the adjustment to taxable_income for the amount of depreciation allowed_or_allowable for that taxable_year for round extension property round extension property round extension property and any collateral adjustments to taxable_income or tax_liability a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant a copy is enclosed for that purpose alternatively a taxpayer filing its federal_income_tax return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether i any item of depreciable_property placed_in_service by taxpayer or any member of taxpayer’s consolidated_group in the a b or c taxable_year is eligible for the additional first year depreciation deduction provided by sec_168 ii any item of depreciable_property placed_in_service by taxpayer or any member of taxpayer’s consolidated_group in the a b or c taxable_year is under sec_168 round extension property round extension property or round extension property as applicable or iii taxpayer properly determined the bonus_depreciation amount under sec_168 in the a b or c taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-127581-17 material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosures copy of this letter copy for sec_6110 purposes sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting
